Title: To James Madison from Thomas Auldjo, 19 March 1803
From: Auldjo, Thomas
To: Madison, James


					
						Sir,
						Cowes 19 March 1803
					
					I have the honour to acknowledge the receipt of your Circular of 26 August last which I Shall pay due attention to; observing with all deference that if no allowance is ever to be made beyond the 12 Cents for the Subsistence of American Subjects, that there will certainly occasions arise in which they must either Suffer considerable hardship or the Consul will be burthened with the expence of relief.  I will beg leave to instance the Cases of Sick men left on our hands, & only a few weeks ago four people were landed here who were pickt up by a Charleston Ship at Sea in an open boat off the Coast of Carolina.
					The apprehension of war has raised the prices of wheat which are now 7/6 Str. ⅌ bushel.  Other grain has advanced but I apprehend everything will subside in case of matters being accommodated, & of which I think there is at present a prospect: but a continuance of peace is rather to be wished than expected.  American Seamen have in the late bustle of impress, been taken off, but I apprehend it is by no means the intention of Government to distress American Shipping & that as soon as the applications made in behalf of the impressed Seamen, can receive attention orders will be issued for their release.  I have the honor to be with much respect Sir your obed hble Servant
					
						Thomas Auldjo
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
